Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  156915(110)                                                                                             David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  RUTH JARRETT-COOPER, a/k/a RUTH                                                                      Elizabeth T. Clement
  JARRETT, a/k/a RUTH COOPER, and                                                                      Megan K. Cavanagh,
  EXCLUSIVE EVENTS & ACCOMODATIONS,                                                                                     Justices
  LLC,
             Plaintiffs-Appellants/
             Cross-Appellees,
  and
  BRYON TRICE, DELICIA JACKSON, URBAN
  PLAYS, and ANGELA BARROW,
             Plaintiffs,
  v                                                                 SC: 156915
                                                                    COA: 333836
                                                                    Oakland CC: 2011-121175-CZ
  UNITED AIRLINES, INC.,
            Defendant-Appellee/
            Cross-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 27, 2018
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2020
         a1019
                                                                               Clerk